SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) MAY 4, 2011 FRANKLIN ELECTRIC CO., INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) INDIANA 0-362 35-0827455 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NUMBER) (I.R.S. EMPLOYER IDENTIFICATION NO.) BLUFFTON, INDIANA (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (260) 824-2900 (REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE) No Change (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition The following information is furnished pursuant to Item 2.02 “Results of Operations and Financial Condition.” OnMay 4, 2011, Franklin Electric Co., Inc. issued a press release announcing itsfirst quarter 2011 results.A copy of the press release is attached hereto as Exhibit (99) and hereby incorporated by reference. Item 9.01Financial Statement and Exhibits The following information is furnished pursuant to Item 9.01, “Financial Statements and Exhibits”:(99) Press Release, datedMay 4, 2011 issued by Franklin Electric Co., Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FRANKLIN ELECTRIC CO., INC. (Registrant) Date:May 4, 2011 By/s/ John J. Haines John J. Haines Vice President, Chief Financial Officer and Secretary (Principal Financial and Accounting Officer)
